SUMMARY ORDER

Duane Reade appeals the district court’s order awarding fees and costs to plaintiffs’ counsel in the amount of $600,000 following their settlement with plaintiffs in a suit brought under the Fair Labor Standards Act and the New York Minimum Wage Act. Plaintiffs cross-appeal the district court’s order granting Duane Reade an extension of time to file its notice of appeal and those aspects of the district court’s order awarding fees and costs that reduced their request from $750,484.90 to $600,000.
We assume the parties’ familiarity with the underlying facts and procedural history of the case. We affirm the district court’s grant of Duane Reade’s motion for an extension of time to file a notice of appeal on the ground that it was not an abuse of discretion. See Goode v. Winkler, 252 F.3d 242, 245 (2d Cir.2001) (per curiam) (district court’s determination to grant or deny motions under Fed. R.App. P. 4(a)(5) reviewed under abuse of discretion standard). Accordingly, we have jurisdiction to review the award of fees and costs. Upon such review, we affirm the award of fees and costs also on the ground that it was not an abuse of discretion. G.M. ex rel. R.F. v. New Britain Bd. of Educ., 173 F.3d 77, 80 (2d Cir.1999).